Citation Nr: 1048443	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee for the period prior to December 19, 
2006.

3.  Entitlement to an initial rating in excess of 20 percent for 
residuals of a left knee medial meniscectomy for the period prior 
to December 19, 2006.

4.  Entitlement to an initial rating in excess of 30 percent for 
left knee disability, status post total knee arthroplasty, 
beginning on February 1, 2008.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006, November 2007, and February 2009 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The March 2006 rating decision granted service connection for 
residuals of a medial meniscectomy of the left knee.  A 10 
percent evaluation was assigned, effective May 24, 2001.  In a 
June 2006 rating decision, after a VA examination was performed, 
the RO granted a 20 percent rating for residuals of a medial 
meniscectomy of the left knee, effective May 24, 2001.  The RO 
also granted service connection for posttraumatic arthritis of 
the left knee and assigned a 10 percent evaluation, effective May 
24, 2001.  The Veteran appealed the ratings assigned and in a 
January 2007 statement of the case, the RO denied increased 
ratings.  The Veteran also filed a claim for a temporary total 
rating based upon the need for convalescence due to total left 
knee arthroplasty.  In a March 2007 rating decision, the RO 
combined the knee disabilities into one disability, and referred 
to the disability as left knee disability status post joint 
replacement.  A 100 percent rating was assigned for this one knee 
disability, effective December 19, 2006, and a single 30 percent 
rating was assigned for the left knee disability, status post 
total knee arthroplasty, effective February 1, 2008.  As this 
does not represent the highest rating for this disability, the 
appeal continues.

The November 2007 rating decision denied entitlement to service 
connection for PTSD.  In the February 2009 rating decision, the 
RO denied entitlement to a TDIU.  The February 2009 rating 
decision also continued the 30 percent rating for the left knee 
disability, status post joint replacement.  

In October 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and entitlement to an 
initial rating in excess of 30 percent for left knee disability, 
status post total knee arthroplasty, for the period beginning 
February 1, 2008, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to December 19, 2006, the Veteran's left 
knee arthritis was manifested by X-ray evidence of traumatic 
arthritis of a major joint with limitation of motion; there is no 
evidence of ankylosis, recurrent subluxation, more than mild 
lateral instability, limitation of flexion to 60 degrees or less, 
limitation of extension to 5 degrees or more, impairment of the 
tibia and fibula, or genu recurvatum.

2.  For the period prior to December 19, 2006, the Veteran's 
residuals of a left knee meniscectomy were manifested by 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint; there is no 
evidence of ankylosis, recurrent subluxation, more than mild 
lateral instability, limitation of flexion to 60 degrees or less, 
limitation of extension to 5 degrees or more, impairment of the 
tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
disabling for left knee arthritis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5256-62 
(2010).

2.  The criteria for an initial rating in excess of 20 percent 
disabling for residuals of medial meniscectomy of the left knee 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256-62 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluations assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained all pertinent VA treatment 
records.  Moreover, the record contains private treatment 
records, and the Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The record also contains Vocational 
Rehabilitation records and records associated with a Social 
Security Administration (SSA) disability determination.  The 
appellant was afforded a VA medical examination in June 2006.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  However, those 
provisions are applicable only in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  For the purpose 
of rating disability from arthritis, the knees and shoulders are 
considered major joints.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and evaluation of a knee disability under both of those 
codes does not amount to pyramiding.  However, a separate rating 
must be based on additional compensable disability.  38 C.F.R. § 
4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability evaluated 
under Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under Diagnostic Code 5260 or Diagnostic Code 
5261; rather, such limited motion must at least meet the criteria 
for a zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a Veteran has arthritis that is 
productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  See 
63 Fed. Reg. 56703 (1998).

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the Board notes that the RO granted service 
connection for residuals, medial meniscectomy, of the left knee 
in a March 2006 rating decision.  A 10 percent evaluation was 
assigned pending a VA examination to determine the severity of 
the knee disability.  Service connection was made effective May 
24, 2001.  In a June 2006 rating decision, and after a VA 
examination was conducted, the RO granted a 20 percent rating for 
residuals of a medial meniscectomy of the left knee, under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint).  The 20 percent rating was made 
effective May 24, 2001.  Also in the June 2006 rating decision, 
the RO granted service connection for posttraumatic arthritis of 
the left knee and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis.  
The 10 percent rating was made effective May 24, 2001.  The 
Veteran appealed the disability ratings assigned and in a January 
2007 statement of the case, the RO denied increased ratings.  

Thereafter, the Veteran filed a claim for a temporary total 
rating based upon the need for convalescence due to total left 
knee arthroplasty performed in December 2006.  In a March 2007 
rating decision, the RO combined the two knee disabilities into 
one knee disability, and referred to it as left knee disability 
status post joint replacement.  A 100 percent rating was assigned 
for this one knee disability, effective December 19, 2006, and a 
single 30 percent rating was assigned for left knee disability, 
status post joint replacement, effective February 1, 2008.  The 
single 30 percent rating, which became effective on February 1, 
2008, is not the subject of this appeal; that issue is being 
remanded herein for additional development.

The Board will assess the Veteran's left knee arthritis and his 
left knee medial meniscectomy residuals for the period prior to 
December 19, 2006 under all applicable diagnostic codes, and 
allowable combinations of diagnostic codes, in order to see if 
the Veteran can receive a higher initial disability rating for 
either or both disabilities for the period prior to December 19, 
2006.

	I.  Left Knee Arthritis

For the period prior to December 19, 2006, the Veteran's left 
knee arthritis is rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under that code, traumatic 
arthritis is rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  Degenerative arthritis is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Diagnostic Code 
5003.  

Under Diagnostic Code 5003, arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  However, when the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, arthritis is rated as 10 percent disabling 
when shown by X-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, or as 20 percent 
disabling when show by X-ray evidence of the involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

The Board will first address whether the Veteran is entitled to a 
higher rating under the diagnostic criteria pertaining to 
limitation of motion of the knee.  Under Diagnostic Code 5260, a 
zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited to 
45 degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a zero percent rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 degrees; 
a 40 percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a March 2001 private treatment record, range of motion of the 
left knee was from zero to 115 degrees.  Drawer and McMurray 
signs were negative.  The knee was tender to the medial and 
lateral collateral ligaments, with the medial collateral ligament 
being worse.  There was mild swelling in the medial collateral 
ligament and mild lateral and medial instability.  Crepitus was 
also exhibited.  

At the June 2006 VA examination, the Veteran was noted to have 
active flexion from 0 to 110 degrees, with pain beginning at 90 
degrees.  Passive flexion was from zero to 120 degrees, with pain 
at 90 degrees.  There was no additional loss of motion on 
repetitive use.  Extension was full, to zero degrees.  There was 
no pain or additional loss of motion on repetitive use.  The 
examiner stated that the Veteran does not use assistive aids for 
walking.  He has two incapacitating episodes of arthritis lasting 
one to two weeks per year.  The Veteran can only stand for three 
to eight hours with short rest periods.  

On examination, the joint was deformed and it gave way.  There 
was instability, which the examiner stated was mild.  There was 
no stiffness, weakness, or episodes of dislocation or 
subluxation.  Repeated effusion was noted.  There was no joint 
ankylosis.  There was no dislocation or locking.  McMurray's test 
was positive for the medial compartment.  Also noted was an 
enlarged prepatellar bursae of the medial knee.  The diagnosis 
was residuals of medial meniscectomy with internal derangement 
and posttraumatic arthritis.  The examiner opined that the 
Veteran's knee diagnoses have significant effects on his 
occupational activities in terms of pain and falls at work.  The 
knee problems have a moderate impact on chores, shopping, 
exercise, and sports.  They have a mild effect on recreation and 
traveling, and no effect on bathing, dressing, toileting, and 
grooming.  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The medical 
evidence of record for this time period reflects that the Veteran 
had full extension of the left knee, or extension to zero 
degrees.  Extension to zero degrees warrants a noncompensable 
evaluation and a higher evaluation for the left knee is therefore 
not warranted under Diagnostic Code 5261.  Similarly, the 
evidence does not support a higher rating under Diagnostic Code 
5260.  Flexion to 90, 110, and 115 does not warrant a higher 
rating under Diagnostic Code 5260.  In addition, the Veteran was 
not noted to have any additional loss of functionality with 
repetitive use that would warrant a higher rating.  38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has determined that the Veteran is not entitled to a 
compensable rating for the left knee arthritis under either 
Diagnostic Code 5260 or 5261.  Given that he did not meet the 
criteria for a compensable rating under either of these 
Diagnostic Codes, General Counsel Precedent Opinion VAOPGCPREC 9-
04 is not applicable.  VAOPGCPREC 9-04 (September 17, 2004).  As 
noted above, VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present case, 
there is no basis for a compensable rating under either of 
Diagnostic Code 5260 or Diagnostic Code 5261.

Next the Board considers whether the Veteran is entitled to a 
higher rating under the code for traumatic arthritis.  Under 
Diagnostic Code 5010, a 20 percent evaluation is not warranted 
unless X- ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The left knee is considered a 
major joint.  The Veteran is only service-connected for arthritis 
in one major joint, the left knee.  Thus, he is not entitled to a 
rating greater than the current 10 percent rating under this 
code.

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997). In VAOPGCPREC 23- 97, it was 
held that a Veteran who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003/5010 and 
5257, provided that any separate rating must be based upon 
additional disability.  As such, the treatment records show that 
the Veteran has mild left knee instability.  He does not use a 
knee or other assistive device.  The instability was specifically 
noted to be mild.  Therefore, the Board finds that the Veteran's 
left knee instability does not qualify as "moderate," and the 
Veteran is not entitled to a rating higher than 10 percent for 
instability of the left knee under Diagnostic Code 5257.  He is 
also not entitled to a separate 10 percent rating for mild 
instability, because the instability suffered from by the Veteran 
is contemplated in the 20 percent rating for residuals of medial 
meniscectomy under Diagnostic Code 5258.  Specifically, the mild 
instability noted at the June 2006 was due to the medial 
collateral ligament.

In considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5262 (impairment 
of the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not show 
that the Veteran has any of those conditions.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 20 
percent for the Veteran's right knee condition, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	II.  Left Knee Medial Meniscectomy

The Veteran's residuals of left knee medial meniscectomy is 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 for the time period prior to December 19, 
2006.  Under Diagnostic Code 5258, which governs cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent rating is the 
highest possible rating.

As discussed above, and based upon the evidence previously set 
forth, the Board has determined that the Veteran is not entitled 
to a compensable rating based upon limitation of extension or 
flexion due to his residuals of a left knee medial meniscectomy 
under either Diagnostic Code 5260 or 5261.  Given that he did not 
meet the criteria for a compensable rating under either of these 
Diagnostic Codes, General Counsel Precedent Opinion VAOPGCPREC 9-
04 is not applicable. VAOPGCPREC 9-04 (September 17, 2004).  As 
noted above, VAOPGCPREC 9-2004 held that separate ratings could 
be assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present case, 
there is no basis for a compensable rating under either of 
Diagnostic Code 5260 or Diagnostic Code 5261.

The Board has also already considered whether the Veteran is 
entitled to a higher rating based upon traumatic arthritis.  
However, as noted previously, the left knee is considered a major 
joint.  The Veteran is only service-connected for arthritis in 
one major joint, the left knee.  Moreover, the Veteran is already 
in receipt of an evaluation of 20 percent for his left knee 
medial meniscectomy residuals.  Thus, he is not entitled to a 
rating greater than the current 20 percent rating under this 
code.

Next, Diagnostic Code 5257 provides for a 10 percent rating for 
knee impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted above, the treatment records show that the Veteran had 
mild left knee instability.  He did not wear a left knee brace.  
Therefore, the Board finds that the Veteran's left knee 
instability does not qualify as "severe."  Thus, a higher, 30 
percent rating under Diagnostic Code 5257, is not warranted.

In considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5262 (impairment 
of the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not show 
that the Veteran has any of those conditions.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 20 
percent for the Veteran's right knee condition, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	III.  Other Considerations

The Board has considered whether higher ratings for these 
disabilities might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight 
of the credible evidence demonstrates that a 10 percent rating 
for traumatic arthritis of the left knee, but no higher, and a 20 
percent rating based upon dislocated semilunar cartilage of the 
left knee, but no higher, have been warranted for initial 
evaluation period prior to December 19, 2006.  The benefit of the 
doubt has been given to the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete 
manifestation of the Veteran's left knee disability.  The 
Veteran's discrete manifestations of the service-connected left 
knee disability are productive of pain and functional impairment 
as well as instability, manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's left knee disability and referral for 
consideration of extraschedular rating is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee for the period prior to December 19, 
2006 is denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of medial meniscectomy left knee for the period prior 
to December 19, 2006 is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A.  The Board regrets the additional delay that 
will result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claim 
requires additional development.

The Board notes that the Veteran receives private treatment for 
his left knee disability from Dr. Keating.  The record reflects 
that the most recent treatment record from Dr. Keating is dated 
in December 2008.  The record indicates that the Veteran should 
be reevaluated in one year with repeat X-rays.  Therefore, with 
the Veteran's assistance, the RO attempt to obtain any updated 
treatment records from Dr. Keating.

With respect to the Veteran's increased rating claim for his left 
knee disability, the Board notes that the most recent VA 
examination evaluating the Veteran's left knee condition was 
performed in December 2008.  Since that time, in the Veteran's 
testimony before the undersigned Acting Veterans Law Judge at a 
hearing dated in October 2010, the Veteran reported that his left 
knee condition had become worse.  As such, the Board has no 
discretion and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his left knee 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With respect to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
the Board notes that the Veteran has never undergone a VA 
examination for the purpose of determining the etiology of his 
acquired psychiatric disorder/PTSD.  Specifically, in this case, 
there is current medical evidence of a diagnosis of PTSD and 
bipolar disorder.  Moreover, at the hearing before the 
undersigned in October 2010, the Veteran testified that ever 
since service, he has had difficulty being around people both in 
social and occupational settings, and he has had flashbacks 
related to his claimed in-service stressors where someone is 
yelling, "Hit the deck."  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran is competent to report the onset of a 
psychiatric disorder during service, and the continuity of 
symptoms after service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. (2006).

With regard to his TDIU claim, the Board acknowledges that 
resolution of his increased rating claim for left knee 
disability, status post total knee arthroplasty, as well as his 
service connection claim for an acquired psychiatric disorder, 
could impact upon VA's consideration of his TDIU claim.  As such, 
the Board finds that his service connection claim for a 
psychological disorder and this increased rating claim are 
inextricably intertwined with his TDIU claim.  Accordingly, they 
must be considered together, and thus a decision by the Board on 
the Veteran's TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain outpatient treatment 
records from the VA Medical Center in 
Saginaw, Michigan, for the period from 
December 2008 to the present.  Any negative 
search result should be noted in the record.

2.  The RO shall obtain all outstanding 
private treatment records from Dr. Keating 
dated since December 2, 2008.  Any negative 
search result should be noted in the record.  
(The Board notes that if a new VA Form 21-
4142 needs to be completed and signed by the 
Veteran, the RO should send the Veteran a new 
form so that he may complete it.)

3.  The Veteran should be scheduled for a VA 
orthopedic examination in order to evaluate 
the severity of his service-connected left 
knee disorder.  

The VA examiner is directed to perform 
testing on both active and passive ranges of 
motion and expressly denote the point at 
which painful motion begins (see DeLuca v. 
Brown, 8 Vet. App. 202 (1995)); and state 
whether the Veteran has left knee ankylosis; 
instability (and if so, whether it is slight, 
moderate, or severe); and/or impairment of 
the tibia and fibula with loose motion, 
requiring a brace.

The examiner should state whether the Veteran 
has chronic residuals consisting of severe, 
painful motion or weakness in the left lower 
extremity; or, whether he has intermediate 
degrees of residual weakness, pain, or 
limitation of motion.

The examiner should also determine whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected left knee 
disability, either alone or in combination 
with any other service-connected disability, 
renders him unable to secure or follow a 
substantially gainful occupation.

The claims folder should be made available to 
and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  A complete rationale for all 
opinions expressed and all conclusions 
reached should be set forth in a legible 
report.

4.  The RO should arrange for the Veteran to 
undergo a VA psychiatric examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disability found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be reported 
in detail.  The examiner should opine as to 
whether it is at least as likely as not that 
any psychiatric disability found to be 
present had its onset in or is related to 
service.  In doing so, the examiner should 
acknowledge the Veteran's general statements 
regarding difficulty getting along with 
people/flashbacks (continuity of 
symptomatology) since service.  

The rationale for all opinions expressed 
should be provided in a legible report.

5.  Then, readjudicate the claims on appeal.  
In doing so, the RO must specifically 
consider whether separate ratings are 
warranted for left knee instability, as well 
as for limitation of left knee flexion and 
limitation of left knee extension, scarring, 
as well as to a higher rating under 
Diagnostic Code 5055.  If any benefit sought 
on appeal is not granted, the RO should 
furnish a supplemental statement of the case 
on all issues in appellate status, and he and 
his representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


